Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Earl Miller, a federal prisoner, appeals the district court’s order denying various motions that Miller filed following the denial of rehef on his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. United States, No. 6:09-ev-01150-HFF (D.S.C. filed Dec. 29, 2009; entered Dec. 30, 2009). We deny as unnecessary Miller’s motion for a certificate of appealability and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.